Citation Nr: 1403143	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  07-10 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a right leg fracture at the knee and ankle (a right leg disability), to include as secondary to service-connected acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2011, the Veteran testified at a Board hearing held before a Veterans Law Judge at the local RO.  In March 2012, the Veteran was notified that the Veterans Law Judge who conducted the hearing was no longer employed by the Board and was offered the opportunity to have another hearing before a member of the Board. He was advised that if he did not respond within 30 days, the Board would assume that he does not want another hearing and proceed accordingly.  As of this date, there has been no response from the Veteran; therefore, the Board finds there is no hearing request pending at this time.

In June 2012 and February 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC for further development.  In August 2013, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in orthopedic surgery.  In September 2013, the requested VHA opinion was incorporated into the record and the Veteran was provided with a copy of the VHA opinion in October 2013.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion regarding the RO's compliance with the June 2012 and February 2013 Board Remands is included in the Duties to Notify and Assist section below.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran did not sustain an injury or disease of the right leg in service.

2.  Symptoms of a right leg disability were not chronic in service and were not continuous after service separation.

3.  Symptoms of a right leg disability did not manifest to a compensable degree within one year of separation from service.

4.  A right leg disability is not causally or etiologically related to service.

5.  A right leg disability is not caused by, or increased in severity beyond the natural progress of the disease by, the service-connected acquired psychiatric disability.


CONCLUSION OF LAW

The criteria for service connection for a right leg disability, including as secondary to a service-connected disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status;
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a timely letter dated in July 2005, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for a right leg disability, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  A March 2013 provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection for a right leg disability on a secondary basis, including provisions for disability ratings and for the effective date of the claims.  The case was most recently readjudicated in a June 2013 supplemental statement of the case and any defect as to timing of the notice was cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, a VA examination from August 2012 with a June 2013 addendum medical opinion, and the Veteran's statements.

Attempts to obtain the Veteran's service treatment records from the Charleston Naval Hospital from 1966 to 1967 have been made.  While the Veteran reported that some service treatment records from Charleston Naval Hospital are missing, to include reports of treatment for a right leg injury, upon further review of the claims file, it appears that the available records from Charleston Naval Hospital have been associated with the claims file.  Pursuant to the February 2013 Board Remand, an attempt was made to obtain the Veteran's outstanding prison treatment records from the Coffield Unit in Palestine, Texas dated in 1969 to 1975.  An April 2013 response from the correctional facility indicated that there were no records for the Veteran and that records are destroyed 10 years after discharge.  The Board nevertheless recognizes that it has a heightened duty to explain its findings and conclusions to the extent that there are, in fact, missing records, and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

As discussed in the February 2013 Board Remand, a January 2013 submission from the Veteran's representative indicated that the Veteran was receiving Social Security Administration (SSA) retirement benefits as of November 2012.  The Court has held that, where there has been a determination with regard to SSA disability benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Although the records related to any SSA determinations have not been associated with the Veteran's claims file (with the exception of a single document reflecting entitlement to monthly SSA retirement benefits), the Board finds that any such records, which pertain to retirement and not disability, could not be relevant to the issue of service connection for a right leg disability currently on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (holding there is no duty to get SSA records when there is no evidence that they are relevant).

The Veteran was also afforded an opportunity for a VA medical examination in connection with his claim for service connection for a right leg disability in August 2012 (pursuant to the June 2012 Board Remand), including an addendum medical opinion (obtained pursuant to the February 2013 Board Remand).  38 C.F.R. § 3.159(c)(4) (2013).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, as discussed in the February 2013 Remand, the Board found the August 2012 VA examination inadequate insofar that it did not provide a medical opinion as to secondary service connection.  As discussed in the August 2013 VHA request, the Board found the June 2013 addendum medical opinion to be inadequate insofar as it did not provide a medical opinion as to aggravation of the right leg disability by the service-connected acquired psychiatric disability.

As such, the Board requested a VHA expert opinion in August 2013, which was provided in September 2013.  The Board finds that the August 2012 examination (as it pertains to the etiology of the right leg disability to service, i.e. direct service connection), the June 2013 addendum medical opinion (as it pertains to whether the right leg disability was aggravated by the service-connected acquired psychiatric disability), and the September 2013 VHA opinion (as it pertains to whether the service-connected acquired psychiatric disability caused the right leg disability), taken together, are adequate with regard to the claim for service connection for a right leg disability.  Here, the fact that one part of a medical opinion may be inadequate (or arguably "insufficient") does not render the entire opinion "void," particularly dealing with complex medical causation and aggravation issues, if that part of the medical opinion has actual validity (based on a review of the evidence).  The opinions, as a whole, consider all the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for a right leg disability, to include on a secondary basis, has been met.  38 C.F.R. § 3.159(c)(4).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.


Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, degenerative joint disease and osteoarthritis (as arthritis) are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as other organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. a 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right Leg Disability

The Veteran contends that the current right leg disability is directly related to an injury incurred in service.  He reported an incident around the end of 1966 to 1967 while on a naval base where he was running across a field, stepped into a hole, twisted his right ankle and leg, and fell to the ground with significant pain.  He further reported that he laid there until someone came and helped him to the Charleston Naval Hospital where he received a cast on the right leg for fractures of the right knee and ankle.  In the alternative, the Veteran also asserts that the current right leg disability is secondary to the service-connected acquired psychiatric disability.

After a review of all the evidence of record, lay and medical, the Board first finds that the Veteran has a current disability of the right leg.  In the August 2012 VA examination, the Veteran was diagnosed with degenerative joint disease of the ankles and knees.  

The Board next finds that the weight of the evidence demonstrates that the Veteran did not sustain any injury or disease of the right leg, and that right leg disability symptoms were not chronic in service.  The Veteran contends that he injured his right ankle and leg in service and was treated for such at Charleston Naval Hospital.  A veteran can attest to factual matters of which he or she had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Although the Veteran's service treatment reports from Charleston Naval Hospital during 1966 to 1967 are not of record, the report of medical examination from April 1967, a month prior to service separation, is of record, including an associated report of medical history.  Accordingly, the Board will not hold the absence of treatment, findings, or diagnosis during service against the Veteran; however, the Board will weigh and consider the available service treatment records and personnel records that are of record, namely, the service examination report prior to separation, which tends to weigh against a finding of in-service right leg disability or chronic symptoms in service.  In a report of medical examination from April 1967, a month prior to the Veteran's discharge from active service, the Veteran had a normal clinical evaluation of his lower extremities, including strength and range of motion.  Additionally, in an associated report of medical history, the Veteran indicated that he did not have cramps in his legs, arthritis or rheumatism, "trick" or locked knee, bone, joint, or other deformity, or foot trouble.  Shortly before discharge in April 1967, the Veteran signed a statement indicating that he received no treatment during service.  Such evidence weighs against a finding of in-service injury or chronic symptoms of right knee disorder during service.  In short, while the Veteran is competent to state that he was treated for a right leg injury in service, the Board finds the statement is not credible as the weight of the evidence, including three service treatment records less than a month prior to service discharge, demonstrates no in-service injury of the right leg.

The Board further finds that the weight of the evidence demonstrates that right leg disability symptoms have not been continuous since service separation in May 1967.  As stated, the service examination from April 1967 revealed no clinical findings consistent with a right leg disability, or symptoms indicative thereof.  The first, post-service treatment report of record indicating complaints of, and treatment for, arthritis is dated in November 1996 during a private, psychiatric evaluation.  Such absence of post-service findings, diagnosis, or treatment for nearly three decades after service is one factor that tends to weigh against a finding of continuous right leg symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additionally, in June 2002 and August 2005 VA outpatient treatment reports, the Veteran asserted that he continued to have pain in the right knee since the claimed in-service injury from 1966.  In contrast, however, in a May 2004 Orthopedic consult, the Veteran reported a 20-year history of knee pain with onset in 1984, approximately 17 years after discharge from service.  These inconsistent statements regarding the onset of right leg disability pain also weigh against a finding of continuous right leg disability symptoms since service separation.

The Board also finds that the weight of the evidence demonstrates that a right leg disability of arthritis of the ankles and knees did not manifest within one year of service separation, including to a compensable degree.  The weight of the evidence demonstrates no right leg symptoms during the one year period after service, and no diagnosis or findings of arthritis of the right leg during the one year post-service presumptive period.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis is rated 10 percent when there is X-ray evidence of arthritis, pain, and at least noncompensable limitation of motion).  The competent medical evidence shows the earliest diagnosis of arthritis is in November 1996.  Because right leg arthritis did not manifest to a compensable degree within one year of service separation, the presumptive provisions for right leg arthritis as a chronic condition are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309(a).

The Board next finds that the weight of the evidence further demonstrates that the Veteran's right leg disability is not proximately due to, or aggravated by, the service-connected acquired psychiatric disability, and is not otherwise related to service.  Pursuant to the June 2012 Board Remand, the Veteran was afforded a VA examination of the right leg in August 2012.  As to the etiology of the Veteran's right leg disability, the VA examiner opined that the current arthritis and complaints of subjective symptoms of the ankles and knees are not caused by or a result of active duty complaints.  As a basis for his opinion, the VA examiner noted the Veteran's complaint of knee pain in May 2004 that reportedly had onset years after separation from active duty.  The examiner also explained that "[p]ost service evidence supports nexus of actual case documentation of his multiple risk factors for current subjective complaints to include Major depressive disorder with psychotic features."  Based on the August 2012 VA examiner's findings, the Veteran then alternatively asserted that the right leg disability is secondary to the service-connected acquired psychiatric disability.

As to the alternate theory of entitlement that the current right leg disability is caused or aggravated by the service-connected acquired psychiatric disability, the Board again remanded the matter in a February 2013 decision for an addendum medical opinion.  In June 2013, the same VA examiner that conducted the August 2012 VA examination and provided an opinion as to direct service connection also offered an opinion as to secondary service connection.  He opined that there is no aggravation or exacerbation of the right leg disability by the service-connected acquired psychiatric disability because the psychiatric disorder does not involve the regional anatomy of the ankles or knees.  The examiner did not opine as to whether the right leg disability was directly caused by the service-connected acquired psychiatric disability.  As such, in August 2013, the Board requested a VHA medical expert in orthopedic surgery to assist in determining the relationship, if any, between the service-connected acquired psychiatric disability and the right leg disability.

Additional evidence weighing against a finding that the right leg disability is proximately due to, or aggravated by, the service-connected acquired psychiatric disability, or is otherwise related to service, is the September 2013 VHA expert opinion.  In September 2013, a VHA physician, who is an orthopedic surgeon, opined that there is absolutely no evidence to link the possible ankle injury of 1965-1967 to the development of bilateral degenerative arthritis of the knees and ankles.  He further stated that the degenerative arthritis of the knees and ankles did not begin in service nor are they linked to any known incident during active duty.  The VHA physician explained that degenerative changes in the knees and ankles are a common finding in the Veteran's age group, secondary to aging.  As to secondary service connection, the VHA physician opined that there is absolutely no connection between the patient's psychiatric symptoms and the development of degenerative arthritis of the knees and ankles.  He explained that the Veteran already had arthritis of the knees and ankles when he was first diagnosed with psychiatric symptoms.  In addition, the VHA physician further explained that there is no mention in the Veteran's psychiatric records of self abuse to the knees or ankles and there is no connection of the psychiatric symptoms to the development of degenerative arthritis of the ankles and knees.  The VA examiner has medical expertise, and particularly, the VHA physician has orthopedic medical expertise; they have adequate information on which to base their medical opinions and provided adequate rationales for the conclusions based on medical principles.  For these reasons, the Board affords the VA examiner's and VHA physician's medical opinions great probative weight.

Although the Veteran has asserted that the acquired psychiatric disability caused or aggravated the right leg disability, or that the right leg disability is related to service, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d at 1372).  In this case, the causes of the Veteran's right leg disability involve complex medical etiological questions because they pertain to the origin and progression of the Veteran's right leg arthritis.  The Veteran is competent to relate symptoms of a right leg disability that he experienced at any time, but he is not competent to opine on whether there is a link between the current right leg disability of arthritis and the acquired psychiatric disability or active service because such conclusions regarding causation and aggravation require specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the musculoskeletal system, knowledge of the various risk factors and causes of arthritis, specific clinical testing for arthritis, and knowledge of likely date of onset and ranges of progression of arthritis that the Veteran is not shown to possess.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

Here, the theory of secondary service connection turns on the question of whether there exists a secondary medical relationship between the current right leg disability and the service-connected acquired psychiatric disability.  The only probative medical opinions of record that directly address the likelihood of a secondary relationship between the right leg disability and the acquired psychiatric disability, which were provided in the June 2013 VA addendum medical opinion and by the VHA orthopedic surgeon, demonstrate that there is no secondary relationship between the right leg disability and the acquired psychiatric disability on either a causation or aggravation basis and weighs against the claim.

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current right leg disability and the acquired psychiatric disability or active duty service, including no credible evidence of chronic symptoms of a right leg disability in service, of right leg arthritis to a compensable degree within one year of service separation, or continuity of symptomatology of a right leg disability since service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right leg disability on both a secondary and direct basis, including presumptively as a chronic disease, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a right leg disability is denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


